       Case 2:15-cv-00696-SPL Document 62 Filed 11/23/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                           )    No. CV-15-00696-PHX-SPL
      David Otto Schwake,
 9                                           )
                                             )
                       Plaintiff,            )    ORDER
10                                           )
      vs.
11                                           )
                                             )
      Arizona Board of Regents, et al.,      )
12                                           )
13                     Defendants.           )
                                             )
14                                           )

15          On March 29, 2018, this Court granted Defendants’ Motion to Dismiss and the
16   action was dismissed (Doc. 54). On November 11, 2020, the United States Court of
17   Appeals for the Ninth Circuit reversed and vacated the dismissal of Plaintiff’s Title IX
18   claim and remanded for further proceedings (Doc. 60). Accordingly,
19          IT IS ORDERED that Defendants shall have until December 4, 2020 to file an
20   answer.
21          Dated this 23rd day of November, 2020.
22
                                                     Honorable Steven P. Logan
23                                                   United States District Judge
24
25
26
27
28
